United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-1372
                                  ___________

John Young,                               *
                                          *
                     Appellant,           *
                                          *
       v.                                 *
                                          *
City of St. Charles, Missouri; David      *
King, Individually and in his official    * Appeal from the United States
capacity as former Chief of Police of     * District Court for the Eastern
the City of St. Charles, Missouri;        * District of Missouri.
Jack Banas, Individually and in his       *
official capacity as former Police        *      [UNPUBLISHED]
Captain of the City of St. Charles,       *
Missouri; James Gooch, Individually       *
and in his official capacity as Police    *
Captain of the City of St. Charles,       *
Missouri,                                 *
                                          *
                     Appellees.           *
                                     ___________

                            Submitted: May 2, 2002

                                 Filed: May 9, 2002
                                  ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.
        John Young was terminated from his position as a police officer with the St.
Charles, Missouri police department. Young brought two lawsuits contending the
city’s termination of his employment deprived him of his federal constitutional rights.
The first lawsuit was dismissed, and the district court concluded the second lawsuit
was barred by res judicata (claim preclusion). Young appeals pro se.

      Because Young alleges federal constitutional violations, we apply the federal
law of claim preclusion. Canady v. Allstate Ins. Co., 282 F.3d 1005, 1014 (8th Cir.
2002). Claim preclusion bars a later lawsuit if “(1) a court of competent jurisdiction
rendered the prior judgment, (2) the prior judgment was a final judgment on the
merits, and (3) both cases involved the same cause of action and the same parties.”
Id. Young does not dispute the district court’s jurisdiction or that the district court’s
dismissal was a final judgment on the merits.

       Young asserts his second cause of action is different from the first. As this
court explained in Canady, however, “[t]he same cause of action framed in terms of
a new legal theory is still the same cause of action.” Id. at 1015 (quoting NAACP v.
Metropolitan Council, 125 F.3d 1171, 1174 (8th Cir. 1997)). Whether Young frames
his due process claim as a Fourteenth Amendment property deprivation (as in the first
lawsuit) or a Fifth Amendment liberty deprivation (as in the second lawsuit), he seeks
to remedy the same wrong–his allegedly unconstitutional dismissal from the St.
Charles police force. Thus, Young’s cause of action is the same in his first and
second suits.

        Further, the two new defendants in the second lawsuit–both employees of the
police department–are in privity with parties to the first lawsuit. See Harmon Ind.,
Inc. v. Browner, 191 F.3d 894, 903 (8th Cir. 1999). In their official capacities, the two
new defendants have the same legal interests as the city. In their individual
capacities, the two new defendants are in privity with an individual defendant who
was employed in a similar position of authority in the police department.

                                          -2-
      For the reasons explained above, Young’s claim is properly barred because of
claim preclusion. We affirm the decision of the district court.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -3-